DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 12/21/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/EHUD GARTENBERG/           Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                             
                                                                                                                                                                                         Prosecution is reopened to apply previously applied prior art Heaton et al. (20130177406) in a new 103 rejection in which it is shown the check valve is downstream of the starter air valve.
Therefore, the amendment filed 8/17/2020 is hereby entered.  Claims 5, 10, 12, and 21-24 are currently being examined.
Claim Objections
Claim 5 is objected to because of the following informalities:  in line 10, “the two source of air” should be – the two sources of the air --.  The rest of the claims are objected to as they depend directly or indirectly from claim 5. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a check valve” in line 2, but it is unclear whether this is the same or different from a check valve recited in claim 5 from which claim 10 depends, rendering the scope of claim 10 indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 10, 12 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Heaton et al. (20130177406).

    PNG
    media_image1.png
    573
    870
    media_image1.png
    Greyscale

Regarding independent claim 5, Heaton discloses a gas turbine engine (Fig. 1) comprising: 
a bearing compartment (44 Fig. 9; para. 27) having at least one seal (48, 49 Fig. 9; para. 27)
a bearing (42 Fig. 9; para. 27) disposed in the bearing compartment; 

an air supply system (the air supply system as shown in Fig. 9 with a passive switching mechanism 68; para. 43) connected with the vacuum generator (80) for providing air to operate the vacuum generator, the air supply system having two sources of the air including a compressor section (16 in Fig. 9; para. 43) and an auxiliary power unit (an auxiliary power unit is a source which supplies pressurized air to the starter air valve 60 as shown in annotated Fig. 9 and per para. 30 and therefore also is a source providing air to the vacuum generator 80); and 
wherein the air supply system includes a flow-control valve (74 in Fig. 9 and another valve not shown but understood to be included in bleed duct 38 to close off the flow path to the vacuum generator 80 for periods of engine running when the vacuum generator 80 is not required per para. 43) disposed between the compressor section and the vacuum generator (74 is between compressor section 16 and 80), the air supply system includes a starter air valve (60 in Fig. 9; para. 30) disposed between the auxiliary power unit and the vacuum generator (per para. 30 the apu supplies the air to the starter air valve so the apu is upstream of the starter air valve as shown in annotated Fig. 9 and the vacuum generator 80 is downstream of the starter air valve 60), and the air supply system includes a check valve (non-return valve 72 in Fig. 9 interpreted as a check valve located in the first duct 66 to prevent air from flowing back into the starter air system 56 during normal engine running; para. 43) disposed between 
In the Fig. 9 embodiment, Heaton does not explicitly disclose 
a deoiler fluidly connected with the bearing compartment; 
the vacuum generator including the venturi fluidly connected with the deoiler; 
a controller in communication with the air supply system and configured to switch between the two source of air,
the controller is configured to selectively open and close the flow control valve and starter air valve to switch between the two sources of air based on an engine operating mode.
In the Fig. 4 embodiment, Heaton teaches a deoiler (82 Fig. 4; para. 33) fluidly connected with the bearing compartment (82 is fluidly connected with 44 via air vent duct 78 as shown in Fig. 4); the vacuum generator including the venturi fluidly connected with the deoiler (as also shown in Fig. 4, 80 is fluidly connected with 82 via air vent duct 78).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of the Heaton Fig. 9 embodiment and add a deoiler fluidly connected with the bearing compartment and fluidly connected with the vacuum generator as taught by the Heaton Fig. 4 embodiment because the deoiler is an additional, optional component which acts to remove the oil entrained in the air flow so that the fluid that is exhausted from the ejector 80 is clean air which is beneficial because the exhaust fluid is often exhausted 
In the Figs. 7 and 8 embodiment, Heaton teaches a controller (control system 70; para. 10, 37) in communication with the air supply system and configured to switch between the two source of air (control system 70 is arranged to control the switching mechanism 68 and control system 70 may exert active or passive control and may form part of the engine electronic controller, another extant controller or may be a separate control unit or control function, where the switching mechanism is arranged to switch supply to the air supply duct 64 between the starter air system 56 using the first duct 66 and the intermediate pressure compressor 16 using the bleed duct 38 or to close off both paths per para. 37), 
the controller is configured to selectively open and close the flow control valve and starter air valve to switch between the two sources of air based on an engine operating mode (Fig. 7 shows starting mode, Fig. 8 shows engine running mode; para. 38-40).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of the Heaton Fig. 9 embodiment in view of the Fig. 4 embodiment by adding a controller in communication with the air supply system and configured to switch between the two source of air, and the controller configured to selectively open and close the flow control valve and starter air valve to switch between the two sources of air based on an engine operating mode as further taught by the Heaton Figs. 7 and 8 embodiment in order to have the control system exert either passive or active control of the switching 
Regarding claim 10, Heaton Fig. 9 further discloses the air supply system includes a check valve (non-return valve 72) disposed between the auxiliary power unit and the vacuum generator (80) (as shown in annotated Fig. 9).
Regarding claim 12, Heaton Fig. 9 further discloses the vacuum generator (80) is vented overboard (para. 33).
Regarding claim 21, Heaton Fig. 9 further discloses the engine operating mode is engine startup (para. 43).
Regarding claim 22, Heaton further teaches the controller is configured with a first state in which the flow control valve (74 in Fig. 9) is closed and the starter air valve (60 in Fig. 9) is open such that the air is provided from the auxiliary power unit to the vacuum generator (during starting, the switching mechanism controlled by the control system is arranged to open a flow path between the first duct 66 and the air supply duct 64 so that the ejector 80 is supplied with air from the starter air system 56 of the gas turbine engine 10 as the motive fluid (para. 37-38) so the auxiliary power unit supplies air to the starter air valve 60 which is opened to allow the air to flow through the starter 

Regarding claim 23, Heaton further teaches the controller is configured with a second state in which the flow control valve (74) is open and the starter air valve (60) is closed such that the air is provided from the compressor section to the vacuum generator (the starter air system is stopped during engine phases other than starting by typically shutting off the starter air valve 60 (para. 32), interpreted as closing the valve, and since the pressure in compressor 16 will therefore be higher valve 74 is open and compressor 16 supplies the air to the vacuum generator 80 (para. 43)).
Regarding claim 24, Heaton further teaches the controller is configured to switch from the first state to the second state is response to an end of engine startup (para. 32, 43).
Response to Arguments
Applicant’s arguments in the amendment filed 8/17/2020 with respect to claims 5, 10, 12, and 21-24, and in the Appeal Brief filed 12/21/2020 with respect to claims 5, 10, 12, and 21-25 have been considered but are moot because claim 25 has now been canceled by entering the amendment filed 8/17/2020 and the new grounds of rejection for the other claims rely only on Heaton as shown above in the 103 Rejection, and as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        



/A.J.H./Examiner, Art Unit 3741